Citation Nr: 1133650	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-27 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska



THE ISSUE

Entitlement to an initial rating higher than 10 percent for diabetes mellitus.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1968 to November 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had also perfected an appeal on the claim of service connection for hypertension.  In a rating decision in March 2009, the RO granted service connection for hypertension and this represents a full grant of the benefit sought.  


FINDING OF FACT

Throughout the appeal period, diabetes mellitus is managed by a restricted diet alone without insulin or an oral hypoglycemic agent and a restricted diet.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 4.119, Diagnostic Code (Code) 7913 (2010).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  





The RO provided pre-adjudication VCAA notice by a letter, dated in February 2007, on the underlying claim of service connection.  Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to service has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is no longer applicable.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The RO has obtained service treatment records, VA records, and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in March 2007 and in November 2008.  The VA examination reports contain sufficient findings and informed discussion of the pertinent history and features of the disability adequate to decide the claim.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  







REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Policy

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  

Facts

The Veteran was diagnosed with diabetes mellitus, type 2, in November 2006.  

In December 2006, the Veteran had lost 9 pounds from when he was initially diagnosed with diabetes.  He was recommended to use a diet and exercise, and lose 25 pounds over the next 3 months.  

In March 2007, the Veteran had undergone significant lifestyle modifications over the last 4 months, including walking up to 4 to 7 miles daily, 7 days a week, and he had lost 40 pounds.  The diagnosis was diabetes mellitus, type 2, well-controlled with diet and exercise.  

On VA examination in March 2007, the Veteran was on a restrictive diet.  He denied episodes of ketoacidosis or hypoglycemia or any restriction of activities.  The diagnosis was well-controlled diabetes mellitus, type 2, without nephropathy or neuropathy.  

In An April 2007, Dr. O.K. noted the Veteran was diagnosed with diet controlled diabetes in November 2006, and that he had no visual complaints.  Examination revealed no evidence of diabetic retinopathy.  

In June 2007, the Veteran reported that he had some definite increases in his blood sugars while on vacation.  He was instructed to continue his diet and exercise to treat his diabetes.  It was noted that if the upward trend of his morning glucose continues to rise, oral medications would be considered.  

In September 2007, it was noted the Veteran had gained 10 pounds.  He reported he had been doing a lot of traveling and had had some high blood sugars.  He reported he had noticed his morning sugar levels were high.  

In January 2008, it was noted the Veteran has not been as diligent with exercise or his diet as he had in the past.  He was instructed to continue his lifestyle modifications and monitoring his sugar levels.  




In April 2008, the Veteran reported that his morning sugar levels have risen a little.  It was noted he has gained a little more weight.  The diagnosis was diabetes mellitus, type 2, well-controlled with diet.  He was prescribed lisinopril to treat his poorly controlled hypertension.  

In July 2008, in a statement in support of claim and in his substantive appeal, the Veteran stated that he had been prescribed lisinopril to help with his blood pressure, as well as help his blood sugar levels.  He also reported that he walks 4 miles every morning and had a restrictive diet.  

In October 2008, it was noted the Veteran had gained 15 pounds in 6 months.  His diabetes continued to be controlled with a diet.  He complained of some foot pain, related to worn-out shoes, resolved with new shoes.  The diagnosis was diabetes mellitus, type 2, well-controlled with diet.  He was instructed to continue walking and checking his blood sugars each morning.  

In November 2008, the Veteran was afforded another VA examination, and his current treatment was diet alone.  The Veteran reported he was placed on lisinopril for renal protection due to his diabetes.  He denied any hospitalization associated with diabetes.  He also reported having some visual acuity problems.  He denied any episodes of hypoglycemic reactions or ketoacidosis.  He denied being restricted in ability to perform strenuous activities.  

In May 2009, Dr. O.K. noted the Veteran has had non-insulin dependent diabetes since 2006.  Examination revealed no evidence of diabetic retinopathy.  

Analysis

For the period covered in this appeal, the Veteran's diabetes mellitus has been rated as 10 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The criteria for the next higher rating, 20 percent, under Diagnostic Code 7913 requires a restricted diet and either insulin or an oral hypoglycemic agent.  A 40 percent rating requires insulin, restricted diet, and regulation of activities.  


The Veteran asserts that Lisinopril was prescribed for both hypertension and diabetes, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

The record shows that in April 2008 Lisinopril was prescribed for poorly controlled hypertension.  Although Lisinopril is primarily used in treatment of hypertension, it is also prescribed to prevent renal and retinal complications of diabetes, but the drug is not prescribed to lower blood glucose levels.  And there is no evidence that the Veteran is on an oral hypoglycemic agent to control his blood sugar levels.  Although in August 2008, a private medical record referred to "diabetic pills," the "diabetic pills" were not further identified.  And throughout the record, before and after August 2008, the evidence shows that diabetes has been controlled by diet alone.  Moreover, the private health-care provider who prescribed Lisinopril, prescribed the drug for hypertension, not for diabetes.  And no private or VA health-care provider has associated Lisinopril as a drug to manage the Veteran's glucose level, rather the record is replete with references to diabetes controlled by diet only without an oral hypoglycemic agent. 

For this reason, the Board places greater probative value on the medical evidence that shows that Lisinopril was prescribed for hypertension than on the Veteran's statement that the drug was prescribed to manage diabetes. 

To the extent the Veteran alleges that diabetes requires regulation of activities, regulation of activities means avoidance of strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  

Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996)).  

In this case, there is no such medical evidence the Veteran should avoid strenuous occupational or recreational activities.  Throughout the appeal period the Veteran has been encouraged to exercise.  

Moreover, the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires meeting additional criteria (which must all be met to warrant the increase).  Consequently, in order to warrant an increased initial rating of 20 percent, the Veteran's diabetes would have to require a restricted diet and either insulin or an oral hypoglycemic agent, and regulation of activities is not relevant to an increased 20 percent rating.  

In addition, there is no evidence of any complications of diabetes that may be rated separately.  Service connection for hypertension has already been granted and is rated as a separate disability.  In March 2007, the VA examiner stated that the Veteran's erectile dysfunction was not due to diabetes.  And in April 2007 and in May 2009, Dr. O.K. found no evidence of diabetic retinopathy.  

As the assigned evaluation reflects the actual degree of impairment shown since the date of the grant of service connection for the Veteran's diabetes, there is no basis for "staged ratings" for this claim.  

As the criteria for a 20 percent rating under Diagnostic Code 7913 have not been demonstrated throughout the period considered in this appeal, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  





The Veteran is currently working and he has not alleged unemployability due to diabetes.  Hence, the matter of a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe a disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedular rating is, therefore, adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

      (The Order is on the next page.)






ORDER

An initial rating higher than 10 percent for diabetes mellitus is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


